exh1022changeofcontro_image1.jpg [exh1022changeofcontro_image1.jpg]




Exhibit 10.22


SCHEDULE I
CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS
SECTION 16 OFFICERS


Benefit Level - 3
Baxter, Warner L.
Mark, Richard J.
Diya, Fadi M.
Moehn, Michael
Lyons, Martin J.
Nelson, Gregory L.
Benefit Level - 2
Amirthalingam, Bhavani
 











































_______________________
1 Benefit Levels are defined as a payment amount equal to a cash severance
multiple of base pay, target short-term incentive award, short-term incentive
award in year of termination (prorated at target), the actuarial equivalent of
the benefit under the qualified defined benefit retirement plan and any excess
or supplemental retirement plan.




exh1022changeofcontro_image2.jpg [exh1022changeofcontro_image2.jpg]    